UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
Vv. : CRIMINAL NO. 18-455
TABBETHA DESTINY ANN MANGIS, :
Defendant. §
PLEA AGREEMENT

 

The United States of America, by and through Ryan K. Patrick, United States
Attorney for the Southern District of Texas, and Sherri L. Zack, Assistant United
States Attorney, and the defendant, Tabbetha Destiny Ann Mangis (“Defendant”),
and Defendant’s counsel, Nicole Deborde Hochglaube, pursuant to Rule 11(c)(1)(A)
of the Federal Rules of Criminal Procedure, state that they have entered into an
agreement, the terms and conditions of which are as follows:

Defendant's Agreement

1. Defendant agrees to plead guilty to Count 1 of the Superseding
Information. Count 1 charges Defendant with Use of an Interstate Facility to
Promote Sex Trafficking of a Minor, in violation of Title 18, United States Code,
Section 1952(a)(3)(A) and (b). Defendant, by entering this plea, agrees that she is
waiving any right to have the facts that the law makes essential to the punishment

either charged in the indictment, or proved to a jury or proven beyond a reasonable

doubt.
Punishment Range

2. The statutory maximum penalty for a violation of Title 18, United States
Code, Section 1952(a)(3)(A) and (b), is imprisonment for not more than 5 years and
a fine of not more than $250,000.00. Additionally, under Count 1 Defendant may
receive a term of supervised release of not more than 3 years. See Title 18, United
States Code, sections 3559(a)(3) and 3583(k). Defendant acknowledges and
understands that if she should violate the conditions of any period of supervised
release which may be imposed as part of his sentence, then Defendant may be
imprisoned for the entire term of supervised release, without credit for time already
served on the term of supervised release prior to such violation. See Title 18, United
Stated Code, sections 3559(a)(3) and 3583(k). Furthermore, if Defendant commits
any criminal offense under chapter 109A, 110, or 117, or section 1201 or 1591 of
Title 18 of the United States Code, for which imprisonment for a term longer than 1
year can be imposed, the court shall revoke the term of supervised release and require
the defendant to serve a term of imprisonment of not less than 5 years. See Title
18, United States Code, Section 3583(k). Defendant understands that she cannot
have the imposition or execution of the sentence suspended, nor is she eligible for

parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A),
immediately after sentencing, Defendant will pay to the Clerk of the United States
District Court a special assessment in the amount of one hundred dollars ($100.00)
per count of conviction. The payment will be by cashier’s check or money order,
payable to the Clerk of the United States District Court, c/o District Clerk’s Office,
P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

4, Pursuant to Title 18, United States Code, Section 3014(a)(3), if the court

determines
that the Defendant is a non-indigent person, the Defendant will pay to the Clerk of
the United States District Court a special assessment in the amount of five
thousand dollars ($5000.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District
Court, c/o District clerk’s Office, P.O. Box 61010, Houston, TX 77208, Attention:
Finance.
Immigration Consequences

5. Defendant recognizes that pleading guilty may have consequences with

respect to her immigration status if she is not a citizen of the United States.

Defendant understands that if she is not a citizen of the United States, by pleading
guilty she may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant’s attorney has advised
Defendant of the potential immigration consequences resulting from Defendant’s
plea of guilty.
Waiver of Appeal and Collateral Review

6. Defendant is aware that Title 28, United States Code, section 1291, and
Title 18, United States Code, section 3742, afford a defendant the right to appeal the
conviction and sentence imposed. Defendant is also aware that Title 28, United
States Code, section 2255, affords the right to contest or “collaterally attack” a
conviction or sentence after the judgment of conviction and sentence has become
final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not
waive the right to raise a claim of ineffective assistance of counsel on direct appeal,
if otherwise permitted, or on collateral review in a motion under Title 28, United
States Code, section 2255. Inthe event Defendant files a notice of appeal following
the imposition of the sentence or later collaterally attacks his conviction or sentence,
the United States will assert its rights under this agreement and seek specific

performance of these waivers.
 

7. In agreeing to these waivers, Defendant is aware that a sentence has not
yet been determined by the Court. Defendant is also aware that any estimate of the
possible sentencing range under the sentencing guidelines that he may have received
from his counsel, the United States or the Probation Office, is a prediction and not a
promise, did not induce her guilty plea, and is not binding on the United States, the
Probation Office or the Court. The United States does not make any promise or
representation concerning what sentence the defendant will receive. Defendant
further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220
(2005). Accordingly, Defendant understands that, although the Court must consult
the Sentencing Guidelines and must take them into account when sentencing
Defendant, the Court is not bound to follow the Sentencing Guidelines nor sentence
Defendant within the calculated guideline range.

8. Defendant understands and agrees that each and all waivers contained in
the Agreement are made in exchange for the concessions made by the United States
in this plea agreement.

The United States’ Agreements

9. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count 1 of the superseding
information and persists in that plea through sentencing, and if the

5
Court accepts this plea agreement, the United States will move to
dismiss the original charges at the time of sentencing;

(b) If the Court determines that Defendant qualifies for an
adjustment under section 3E1.1(a) of the United States Sentencing
Guidelines, and the offense level prior to operation of section 3E1.1(a)
is 16 or greater, the United States will move under section 3E1.1(b) for
an additional one-level reduction because Defendant timely notified
authorities of her intent to plead guilty, thereby permitting the United
States to avoid preparing for trial and permitting the United States and
the Court to allocate their resources more efficiently if the Defendant
continues to truthfully admit hers conduct compromising the offenses

of conviction, and truthfully admits or does not falsely deny any
additional relevant conduct for which the Defendant is accountable.

Agreement Binding - Southern District of Texas Only

10. The United States Attorney’s Office for the Southern District of Texas
agrees that it will not further criminally prosecute Defendant in the Southern District
of Texas for offenses arising from conduct charged in the indictment. This plea
agreement binds only the United States Attorney’s Office for the Southern District
of Texas and Defendant. It does not bind any other United States Attorney’s Office.
The United States Attorney’s Office for the Southern District of Texas will bring
this plea agreement and the full extent of Defendant’s cooperation to the attention of

other prosecuting offices, if requested.
United States’ Non-Waiver of Appeal
11. The United States reserves the right to carry out its responsibilities under
guidelines sentencing. Specifically, the United States reserves the right:
(a) to bring its version of the facts of this case, including its evidence
file and any investigative files, to the attention of the Probation Office

in connection with that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to
sentencing;

(c) to seek resolution of such factors or facts in conference with
Defendant’s counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with

section 6A1.2 of the United States Sentencing Guidelines and Title 18,

United States Code, section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was

determined.

Sentence Determination

12. Defendant is aware that the sentence will be imposed after consideration
of the United States Sentencing Guidelines and Policy Statements, which are only
advisory, as well as the provisions of Title 18, United States Code, Section 3553(a).
Defendant nonetheless acknowledges and agrees that the Court has authority to

impose any sentence up to and including the statutory maximum set for the

offense(s) to which Defendant pleads guilty, and that the sentence to be imposed is
within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the
parties’ positions regarding the application of the Sentencing Guidelines do not bind
the Court and that the sentence imposed is within the discretion of the sentencing
judge. Ifthe Court should impose any sentence up to the maximum established by
statute, or should the Court order any or all of the sentences imposed to run
consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.
Rights at Trial

13. Defendant understands that by entering into this agreement, she
surrenders certain rights as provided in this plea agreement. Defendant understands
that the rights of a defendant include the following:

(a) If Defendant persisted in a plea of not guilty to the charges,

defendant would have the right to a speedy jury trial with the assistance

of counsel. The trial may be conducted by a judge sitting without a

jury if Defendant, the United States, and the court all agree.

(b) At a trial, the United States would be required to present

witnesses and other evidence against Defendant. Defendant would

have the opportunity to confront those witnesses and his attorney would

be allowed to cross-examine them. In turn, Defendant could, but

would not be required to, present witnesses and other evidence on his

own behalf. If the witnesses for Defendant would not appear

voluntarily, she could require their attendance through the subpoena
power of the court; and

 
(c) At a trial, Defendant could rely on a privilege against self-
incrimination and decline to testify, and no inference of guilt could be
drawn from such refusal to testify. However, if Defendant desired to
do so, she could testify on his own behalf.

Factual Basis for Guilty Plea
14. Defendant is pleading guilty because she is in fact guilty of the charges
contained in Count 1 of the superseding information. If this case were to proceed
to trial, the United States could prove each element of the offenses beyond a
reasonable doubt. The following facts, among others would be offered to establish
the Defendant’s guilt:
On or about October 1, 2017, Defendant Tabbetha Mangis introduced
Minor Victim 1 (MV 1), who was 17 years of age, (DOB 8/15/2000), to Gary Shawn
Haynes, Jr. Mangis knows MV1 as the best friend of her younger sister. Mangis
knew MVI resided in the city she and her sister grew up in, several hours from
Houston, TX. That introduction was made via social media/text message. MV1
communicated with Haynes until November 18, 2017. On that date, it was agreed
that Haynes would pick up MV1 and bring her to Houston, TX. Defendant Mangis
gave her car to Haynes to pick up MV1. MV1 was taken by Haynes to Houston,

TX and brought to “The Mansion”, a home located at 5671 Grand Floral Blvd.

 
MV1 was instructed on the rules of “the game”, meaning how to conduct herself
while engaging in commercial sex for the benefit of Haynes and others. At that
time, Mangis was one of the residents of that home, along with her then boyfriend
Defendant Jaimian Sims.
Shortly after arriving at The Mansion, MV1 was taken to an Express
Inn and provided with fraudulent identification to rentaroom. Due to MV1’s real
age she was unable to renta room on her own. While at the hotel, MV1 recognized
Mangis’s boyfriend, Jaimian Sims, who MV1 knows as Sauce Lean of TSF a rap
group she followed on social media. Records indicate that Sims was already
checked into the hotel when MV1 arrived. MVI1 was introduced to Kendra
Kimball, an adult trafficking victim of Sims. Kimball was instructed to teach MV1
how to pose for advertisement photographs and to post ads of MV1 for commercial
sex. MVI1 engaged in commercial sex for the 3 days prior to Thanksgiving,
November 23, 2017. All monies earned by MV1 were provided to Haynes and/or
Sims.
On Thanksgiving, MV1 called 911 and her grandmother and reported that she
was being forced to engage in commercial sex. Law enforcement responds to the

Express Inn and MV1 was recovered.

10
Breach of Plea Agreement

15. If Defendant should fail in any way to fulfill completely all of the
obligations under this plea agreement, the United States will be released from its
obligations under the plea agreement, and Defendant's plea and sentence will stand.
If at any time Defendant retains, conceals, or disposes of assets in violation of this
plea agreement, or if Defendant knowingly withholds evidence or is otherwise not
completely truthful with the United States, then the United States may move the
Court to set aside the guilty plea and reinstate prosecution. Any information and
documents that have been disclosed by Defendant, whether prior to or subsequent to
this plea agreement, and all leads derived therefrom, will be used against defendant
in any prosecution.

Restitution, Forfeiture, and Fines — Generally

16. This Plea Agreement is being entered into by the United States on the
basis of Defendant’s express representation that she will make a full and complete
disclosure of all assets over which she exercises direct or indirect control, or in which
he has any financial interest. Defendant agrees not to dispose of any assets or take
any action that would effect a transfer of property in which she has an interest, unless

Defendant obtains the prior written permission of the United States.

11
17. Defendant agrees to make complete financial disclosure by truthfully
executing a sworn financial statement (Form OBD-500 or similar form) within 14
days of signing this plea agreement. Defendant agrees to authorize the release of
all financial information requested by the United States, including, but not limited
to, executing authorization forms permitting the United States to obtain tax
information, bank account records, credit histories, and social security information.
Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

18. Defendant agrees to take all steps necessary to pass clear title to
forfeitable assets to the United States and to assist fully in the collection of restitution
and fines, including, but not limited to, surrendering title, executing a warranty deed,
signing a consent decree, stipulating to facts regarding the transfer of title and the
basis for the forfeiture, and signing any other documents necessary to effectuate such
transfer. Defendant also agrees to direct any banks which have custody of his/her
assets to deliver all funds and records of such assets to the United States.

19. Defendant understands that forfeiture, restitution, and fines are separate

components of sentencing and are separate obligations.

12
Restitution
20. Defendant agrees to pay full restitution to the victim(s) regardless of the
count(s) of conviction. Defendant stipulates and agrees that as a result of his
criminal conduct, the victim(s) incurred a monetary loss in an amount to be
determined either before sentencing or within 90 days of the sentencing hearing.
Defendant understands and agrees that the Court will determine the amount of
restitution to fully compensate the victim(s). Defendant agrees that restitution
imposed by the Court will be due and payable immediately and that Defendant will
not attempt to avoid or delay payment. Subject to the provisions of paragraph 6
above, Defendant waives the right to challenge in any manner, including by direct
appeal or in a collateral proceeding, the restitution order imposed by the Court.
Forfeiture
21. Defendant stipulates and agrees that the property listed in the
Indictment’s Notice of Forfeiture (and in any supplemental Notices) is subject to
forfeiture, and Defendant agrees to the forfeiture of that property.
22. Defendant agrees to waive any and all interest in any asset which is the
subject of a related administrative or judicial forfeiture proceeding, whether criminal

or civil, federal or state.

13

 
23. Defendant consents to the order of forfeiture becoming final as to
Defendant immediately following: this guilty plea, pursuant to Federal Rule of
Criminal Procedure 32.2(b)(4)(A).

24. Subject to the provisions of paragraph 6 above, Defendant waives the
right to challenge the forfeiture of property in any manner, including by direct appeal
or in a collateral proceeding.

Fines

25. Defendant understands that under the Sentencing Guidelines the Court is
permitted to order Defendant to pay a fine that is sufficient to reimburse the
government for the costs of any imprisonment or term of supervised release, if any.
Defendant agrees that any fine imposed by the Court will be due and payable
immediately, and Defendant will not attempt to avoid or delay payment. Subject to
the provisions of paragraph 6 above, Defendant waives the right to challenge the fine
in any manner, including by direct appeal or in a collateral proceeding.

Notification of the Sex Offender Registration and Notification Act

26. Defendant has been advised, and understands, that under the Sex
Offender Registration and Notification Act, a federal law, she must register and keep
the registration current in each of the following jurisdictions: where she resides;

where she is an employee; and where she is a student. The Defendant understands

14

 
that the requirements for registration include providing her name, her residence
address and the names and addresses of any places where her is or will be an
employee or a student, among other information. The Defendant further
“understands that the requirement to keep the registration current includes informing
at least one jurisdiction in which she resides, is an employee, or is a student not later
than three (3) business days after any change of residence, employment, or student
status. Defendant has been advised, and understands, that failure to comply with
these obligations subjects her to prosecution for failure to register under federal law,
18 U.S.C. §2250, which is punishable by a fine or imprisonment, or both.
Complete Agreement

27. This written plea agreement, consisting of 18 pages, including the
attached addendum of Defendant and her attorney, constitutes the complete plea
agreement between the United States, Defendant, and Defendant’s counsel. No
promises or representations have been made by the United States except as set forth
in writing in this plea agreement. Defendant acknowledges that no threats have
been made against her and that he is pleading guilty freely and voluntarily because

she is guilty.

15

 
28. Any modification of this plea agreement must be in writing and signed

 

 

 

by all parties.
Filed at Weustoen , Texas, on Cpe BO
2019.
Defendant /
Subscribed and sworn to before me on Cput 20
2019.
DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK
By: aw WV. Guede
Deputy United States District Clerk
APPROVED:

Ryan K. Patrick
United States Attorney

(WA

Nicole Deborde Hochglaube
Attorney for Defendant

 

Southern District of Texas

16
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
Vv. ; CRIMINAL NO. 18-455
TABBETHA DESTINY ANN MANGIS, :
Defendant. §

PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant his/her rights with respect to the pending
indictment. I have reviewed the provisions of the United States Sentencing
Commission’s Guidelines Manual and Policy Statements and I have fully and
carefully explained to Defendant the provisions of those Guidelines which may
apply in this case. I have also explained to Defendant that the Sentencing
Guidelines are only advisory and the court may sentence Defendant up to the
maximum allowed by statute per count of conviction. Further, I have carefully
reviewed every part of this plea agreement with Defendant. To my knowledge,
Defendant’s decision to enter into this agreement is an informed and voluntary one.

AS) Ay 20-14

Attorney fot Defendant Date

I have consulted with my attorney and fully understand all my rights with

17

 
respect to the indictment pending against me. My attorney has fully explained, and
I understand, all my rights with respect to the provisions of the United States
Sentencing Commission’s Guidelines Manual which may apply in my case. I have
read and carefully reviewed every part of this plea agreement with my attorney. I

understand this agreement and I voluntarily agree to its terms.

LbL pth. —_—“Y-3d-197

SF

Defendant Date

18

 

 
